Per Curiam.
There is only one question involved in this appeal — ■ the validity of .chapter 70, Public Laws 1923. This act is in substance as follows: It provides that where an executor under a will, for the purpose of securing assets with which to pay off valid indebtedness, in good faith, and under the mistaken belief that the will authorized him to do so, sells real estate of said estate for a fair price and applies the proceeds of such sale to the payment of such indebtedness, and these facts are established in an action to remove cloud from title brought by the purchaser or his grantor, in which action all persons who might claim any interest in said property are properly brought into court as parties defendant, then such sale so made by said executor will be declared valid and binding upon all contingent remaindermen, execu-tory devisees, and all' persons who might in any contingency claim an interest in said property.”
Constitution of U. S., Art. I, sec. 10, in part is as follows: “No State shall . . . pass any bill of attainder, ex post facto law, or law impairing the obligation of contracts.”
The Fourteenth Amendment to the Constitution of the United States, in part, is as follows: “Section 1. ... No State shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United Statés; nor shall any State deprive' any person of life, liberty, or property, without due process of law; nor deny to any person within its jurisdiction the equal protection of the laws.”
Constitution of N. C., Art. I, sec. 17, is as follows: “No person ought to be taken, imprisoned, or disseized of his freehold, liberties, or privileges, or outlawed or exiled, or in any manner deprived of life, liberty, or property but by the law of the land. Const., 1868; Const., 1776; Decl. Rights, s. 12; Magna Carta (1215), ch. 39 (1225,), ch. 29.”
Black’s Constitutional Law (3 ed.), p. 596, says: “Tested rights are to be secured and protected by the law and a- statute which divests or destroys such rights, unless it be by due process of law, is unconstitutional and void.”
Black, supra, at p. 752, says: “Retroactive (or retrospective) laws are not unconstitutional unless they . . . impair the obligation of contracts, or divest vested rights, or unless they are specifically forbidden by the constitution of the particular State.”
This matter is clearly stated by the late Associate Justice Walker, who was always painstaking and careful, in Anderson v. Wilkins, 142 N. C., 157: “The general rule, therefore, is that the Legislature may validate retrospectively any proceeding which might have been author*75ized in advance, even though, its act, it has been said, may operate to divest a right of action existing in favor of an individual, or subject him to a loss he would otherwise have' not incurred. 6 A. & E. Enc. (2 ed.), 940. There are, of course, exceptions to this rule, but this case is not within any of them. In regard to the validity of retroactive legislation, so far as it may affect only expectant or contingent interests, we think the law is well settled that the power thus to deal with such interests resides in the Legislature. Justice Woodbury stated the rule with great clearness, and what he said has been accepted by the courts and law-writers as an authoritative utterance and as declaring the true doctrine upon the subject. Laws enacted for the betterment of judicial procedure and the unfettering of estates so as to bring them into the market for sale, cannot be regarded as opposed to fundamental maxims, 'unless (as he says) they impair rights which are vested; because most civil rights are derived from public laws; and if, before the rights become vested in particular individuals, the convenience of the State necessitates amendments or repeal of such laws, those individuals have no cause of complaint. The power that authorizes or proposes to give, may always revoke before an interest is perfected in the donee.’ Merrill v. Sherburne, 1 N. H., 213; Cooley (7 ed.), 511. Chancellor Kent, in speaking of retroactive statutes, says substantially that, while such statutes affecting and changing vested rights are very generally considered in this country as founded on unconstitutional principles, and consequently inoperative and void, yet that this doctrine is not understood to apply to remedial statutes, which may be of a retroactive nature, provided they do not impair contracts, or disturb absolutely vested rights, and only go to confirm rights already existing, and proceed in furtherance of the remedy by curing defects and adding to the means of enforcing existing obligations. Such statutes have been held valid when clearly just and reasonable, and conducive to the general welfare, even though they might operate in a degree upon existing rights. 1 Kent Com., 445.”
The Constitution óf North Carolina, annotated by Connor and Cheshire, p. 69, treating of Article I, section. 17, under subdivision K, says: “The Legislature has no power to destroy or interfere with vested rights; but a bare expectancy is not such a vested right as will be protected by the constitutional provision.” See Bullock v. Oil Co., 165 N. C., 67; Pendleton v. Williams, 175 N. C., 252; Dawson v. Wood, 177 N. C., 163; Edwards v. Comrs., 183 N. C., 60; Board of Education v. Comrs., 183 N. C., 302; Burney v. Comrs., 184 N. C., 277; Brown v. Hillsboro, 185 N. C., 368. The same authors, under subdivision IX, p. 72, says: “The general rule, subject to some exceptions, is that the Legislature may validate retrospectively any proceeding which might *76bare been authorized in advance, even though its act may operate to divest a right o£ action existing in favor of an individual, or subject him to a loss he would not otherwise have incurred.”
As a guide it is always well to go back to our fundamental and constitutional law. These at all times should be held sacred. They are the reason and wisdom of ages. No law “impairing the obligation of contracts,” “due process of law,” “law of the land,” “vested rights.” The question in the instant case: Is chapter 70, Public Laws 1923, such a retroactive statute as to destroy or interfere with vested rights? ¥e do not think so. Miles L. Wriston died in 1876, leaving a large estate and considerable indebtedness. He willed that all his just debts be paid. He appointed his wife, Mary E. Wriston, executrix, and gave her power to sell four tracts of land specified in the will to pay the debts. After the payment of all the debts he devised and bequeathed all the residue of his property to his wife, Mary E. Wriston, during her natural life or widowhood. On her death or marriage, the remainder over to certain vested, contingent remaindermen and executory devisees. The executrix sold the four tracts of land, which she was given authority to sell under the will, and all the personal property belonging to the estate, and applied the amounts received to the debts of Miles L. Wriston. There was left unpaid debts to the amount of about $10,000. To secure assets to pay these debts, in good faith as executrix, she sold the land in controversy, 87^4 acres, to Edward D. Latta for $7,416.25, which was a fair price for the land at the time, and made a deed to him thinking she had a right to do- so. Thereafter Latta conveyed the property in dispute to plaintiff in this case. The deed to Latta was made by Mary E. Wriston, executrix of M. L. Wris-ton, deceased, on 1 September, 1890, and Latta and his assignee, the plaintiff, have been in the uninterrupted possession of the land ever since the conveyance some 33 years ago. Mary E. Wriston is dead and all of the children and grandchildren of Miles L. Wriston, who are of age, have executed quit-claim deeds releasing to said Edward D. Latta and his heirs and assigns all their right, title and interest in the before mentioned land. The only direct descendants of Miles L. Wriston who have not executed quit-claim deeds are his four minor grandchildren, contingent remaindermen.
The executrix, Maiy E. Wriston, would have been entitled, under the law existing at the time she sold the land to Edward D. Latta, to have brought a proceeding for the sale of the 87^ acres of land to make assets to pay the debts of Miles L. Wriston. The court in such proceedings would necessarily have made' all parties who had any interest, vested or contingent, under the will, parties to the action as provided by law.
*77If tbis bad been done, all parties wbo bad any. interest, vested or contingent, would bave been bound, and Latta would bave gotten a good fee-simple title. Tbe parties wbo were entitled under tbe will took subject to debts. Tbeir interest, wbetber vested or contingent, was cum onore. Tbe money tbat tbe land brought went to pay tbe debt wbicb tbe land was charged with paying. In good conscience, morals and equity, tbe parties under tbe will, wbetber vested or contingent re-maindermen or executory devisees, bad nothing in tbe land — no vested interest. Tbe land was subject to tbe debts of Miles L. Wriston.' Tbe sale left tbe remaining property discharged to tbe amount of tbe purchase price paid for tbe land in controversy free from debt.
Tbe present statute, when all these facts appear, is curative and retrospective, and is nunc, pro tunc, constitutional, legal, and does not interfere with or destroy vested rights. As was said in Board of Education v. Comrs., supra: “Subject to certain exceptions, tbe general rule is tbat tbe Legislature may validate retrospectively any proceeding it might bave authorized in advance.”
In Edwards v. Comrs., supra, tbe Court held a retroactive act of tbe Legislature validating' an invalid attempt of municipal authorities to levy a special road tax after tbe expiration of tbe period fixed in tbe prior act. In tbis connection tbe Court said: “Tbis conclusion rests upon tbe recognized and accepted doctrine tbat a retrospective law, curing defects in acts tbat bave been done, or authorizing or confirming tbe exercise of powers, is valid in those cases in wbicb tbe Legislature originally bad authority to confer tbe power or to authorize tbe act. Tbe General Assembly unquestionably bad original authority to confer tbe right to levy a tax for tbe year 1921, in like manner as it bad done for tbe two preceding years.”
Tbe property was sold to Edward D. Latta in good faith by Mary E. Wriston, executrix, through her son-in-law and adviser, George H. Brockenbrough. He witnessed tbe deed almost a third of a century ago. From bis testimony be has done all be could to keep faith, “tbe whiteness of bis soul,” by bis conduct, and it may not be amiss to quote from bis testimony tbe conduct of tbe others: “I am related by marriage to all of tbe defendants in tbis action, and I can state tbat no adverse claim to said property has ever been made by any of the persons wbo might claim under tbis will.”
From a careful examination of tbe record we can find no error, and tbe judgment appealed from was in accordance with law.
No error.